Citation Nr: 1000466	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 1994 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   Jurisdiction of this matter was subsequently 
transferred to the RO in Waco, Texas.
 
In October 2009, the appellant and his brother-in-law 
testified during a hearing before the undersigned Acting 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  During the hearing, the appellant submitted 
additional medical records along with a waiver of initial RO 
consideration.  The Board has accepted this evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

An acquired psychiatric disorder, to include bipolar 
disorder, was not shown during the appellant's period of 
ACDUTRA, the first documented diagnosis was more than one 
year after discharge from ACDUTRA, and there is no competent 
evidence or opinion of a nexus between the appellant's 
currently diagnosed acquired psychiatric disorders and his 
period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include bipolar disorder, are not 
met.  38 U.S.C.A. §§ 101 (24), 1110, 1111, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2005 pre-rating letter provided 
notice to the appellant of the  evidence and information 
needed to substantiate his claim for service connection on 
appeal.  This letter also informed the appellant of what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The March 2006 RO rating decision reflects the initial 
adjudication of the claim for service connection for an 
acquired psychiatric disorder, to include bipolar disorder.  
Hence, the April 2005 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.
 
While the appellant was not provided information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman, as the Board's decision herein denies the 
claim for service connection on appeal, no disability rating 
or effective date is being, or is to be, assigned.  Hence, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the appellant's service 
treatment records and private medical records.  Also of 
record and considered in connection with the appeal is the 
transcript of the October 2009 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As a threshold matter, the appellant in the instant case was 
on ACDUTRA from March 1994 to July 1994, when he claims to 
have incurred the psychiatric disability for which he is 
seeking compensation benefits.   In this regard, the 
appellant's DD214 shows he entered service in March 1994 with 
the Army National Guard and was released from active duty for 
training in July 1994.  He had no prior or subsequent periods 
of active duty or active duty for training.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.   
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records are negative for complaints, 
symptoms, or diagnosis of a psychiatric disorder.

September 1997 and October 1998 hospital discharge summaries 
from Central Louisiana State Hospital show that the Veteran 
was admitted, initially in July 1997,  and was treated for 
psychosis, not otherwise specified, and for polysubstance 
abuse.

An August 2005 hospital discharge summary from Crossroads 
Regional Hospital shows that the Veteran was treated and 
diagnosed with schizoaffective disorder, bipolar type, and 
polysubstance dependency.

Private medical records from the Alexandria Wellness Center 
reflects that in September 2005 the Veteran was diagnosed and 
treated for schizoaffective disorder, bipolar type and 
polysubstance dependence. 

In the appellant's December 2006 substantive appeal, he 
asserted that he was diagnosed with bipolar disorder within 
one year of his discharge.

A July 2009 medical release form reflects that the Veteran 
had a primary diagnosis of schizoaffective disorder.  

During the October 2009 Board hearing, the appellant 
testified that during ACDUTRA he went to the Chaplain and 
told him he was having "problems,"  however, he did not 
receive treatment in service for a psychiatric disorder.  The 
appellant described his in-service symptoms as having 
depression, and suicidal thoughts, which he brought to his 
NCO's attention, and for which he was referred to the 
Chaplain.  He thought that the physical training probably 
brought on the psychiatric symptoms.  He further testified 
that he started receiving treatment for a psychiatric 
disorder in 1997.  The appellant also testified that none of 
his medical providers have stated that there was a linkage 
between his military training in 1994 and his current 
acquired psychiatric disorder.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for an 
acquired psychiatric disorder, to include bipolar disorder.

In this case, service treatment records contain no 
complaints, indication of, or treatment for a psychiatric 
disorder.  The post-service medical evidence first shows that 
the appellant was treated and diagnosed with psychosis, not 
otherwise specified, in July 1997, three years after service 
separation.  Moreover, there is no competent evidence or 
opinion even suggesting that there exists a medical 
relationship, or nexus, between any current acquired 
psychiatric disorder and the appellant's period of ACDUTRA, 
and neither the appellant nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection.

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions and testimony, as well as those advanced by his 
representative, on his behalf.  The appellant is competent to 
testify regarding the symptoms he has experienced and does 
experience and is also competent to testify when he 
experienced them.  However, the Board notes that the 
appellant has provided conflicting statements, in his 
December 2006 substantive appeal, he asserted that he was 
diagnosed with bipolar disorder within one year of his 
discharge, but he testified during the October 2009 Board 
hearing that he first received treatment for an acquired 
psychiatric disorder in 1997.  See Caluza v. Brown, 7 Vet. 
App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (When determining whether lay evidence is 
satisfactory, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and, if a hearing has 
been held, the demeanor of the witness).

Moreover, as indicated above, this claim turns on the medical 
matter of a relationship between the appellant's currently 
diagnosed acquired psychiatric disorder and his period of 
ACDUTRA- a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As the appellant and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.


____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


